Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,3-10 are allowed in light of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 09/13/2021. Further the prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1,6,7, since, among other things, the prior art of record does not teach or suggest claimed features relating to a communication device and/or a method that manages a predetermined system, comprising a controller programmed to determine whether to register the first device in the system based on an attribute indicated by the electronic certificate of the first device; wherein the controller is programmed to enter a continuous registration mode that is maintained for a period of time, during which the controller is maintained ready to receive requests from a plurality of devices, the plurality of devices including the first device and a second device different from the first device, wherein in the continuous registration mode, the controller processes a request from the first device and then processes a request from the second device, when the request from the first device is received before the request from the second device is received, and wherein in the continuous registration mode, even after rejecting the registration of the first device in the system based on the attribute indicated by the electronic certificate of the first device, the controller continues the continuous .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        11/15/2021